DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 20-31, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Group I and Groups II and III, as set forth in the Office action mailed on 03/02/2021, is hereby withdrawn and claims 20-31 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Preliminary Remarks
	The amendment filed on 04/22/2022 has been entered.  Claims 20-31 have been rejoined, claims 32-33 have been added, claims 1-2, 7, 10, and 17 have been amended.  Examiner Abel spoke with Attorney Parkar on 05/31/2022 and Attorney Parkar stated that a rejoinder of the withdrawn claims was reasonable because the claims all either directly or indirectly depend on allowable independent claim 1.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CRF 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Attorney Nihal Parkar on 05/31/2022.  Claims 1, 3, 6, 7, 16, 18, 24 and 26 have been amended. 

	The application has been amended as follows: (note: the brackets indicate deleted terms and the underlined terms indicate added or amended terms).

(Currently Amended) A first unit for treatment of a bioprocess liquid comprising a first lateral face, a second lateral face and a front face which meets the two said lateral faces; said front face comprising: [-] a plurality of valves adapted to receive and act upon one or more legs of a disposable flow path; wherein said plurality of valves receiving legs of the [a] disposable flow path connected by hose barb couplings are vertically offset from each other in a plane along the front face to give all legs of the disposable flow path connected by hose barb couplings received by said valves a slope of at least 4.0 degrees from [[the]] a horizontal plane.

3.  The first unit of claim 1, further comprising [the] pumps and [the] sensors.

     6.  The first unit of claim 3 [1], wherein [said one or more] the pumps comprise [a]
           peristaltic pumps. 

     7.  (Currently Amended) The first unit of claim 1, further comprising guides on said  
          front face between said valves for installation of said disposable flow path,  
          wherein said guides are essentially linear with slopes of at least 4[,] degrees from    
          the horizontal plane.

    16. The first unit of claim 15 [14], wherein at least one of said second and third units  
           is adapted to receive a tank[, such as a flexible bag,] fluidically connected to 
           said disposable flow path.

    18.  The first unit of claim 17, wherein the legs of said flow path are aligned with 
           [said] guides.

     24.  (Currently Amended) A method of installing a disposable flow path on the first 
            unit of claim 1, comprising receiving said disposable flow path in said valves, 
            wherein all [as all,] legs of said disposable flow path have a slope of at least 4 
            degrees from the horizontal plane.

     26.  The method of claim 24, wherein the legs of said flow path are aligned with 
             [said] guides.


Response to Arguments
Applicant’s arguments, see pg. 8, lines 3-13; pg. 9, lines 1-12; pg. 10, lines 1-15; and pg. 1, lines 5-12, 13-30, filed 04/22/2022, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of 01/24/2022 has been withdrawn. 

Reasons for Allowance
	Independent claim 1 and its dependent claims 2-33 are allowed and the claims have been numbered as originally presented by Applicant.
The following is an examiner’s statement for reasons for allowance: for
independent claim 1, the prior art fails to teach or fairly suggest a first unit for treatment of a bioprocess liquid comprising a first lateral face, a second lateral face and a front face which meets the two said lateral faces; said front face comprising a plurality of valves adapted to receive and act upon one or more legs of a disposable flow path; wherein said plurality of valves receiving legs of the disposable flow path connected by hose barb couplings are vertically offset from each other in a plane along the front face to give all legs of the disposable flow path connected by hose barb couplings received by said valves a slope of at least 4.0 degrees from the horizontal plane.  These limitations are in combination with the claims as a whole.
The closet prior art is WO2011/161609A1-Weissenbach et al. (hereafter Weissenbach), and US 2011/0101680A1-Menor.  Weissenbach teaches an invention relating to a biological liquid treatment installation, particularly but not exclusively, for purifying a biopharmaceutical liquid in order to obtain products.  Menor teaches an invention relating to generally fluid coupling construction and manufacturing, and more particularly to the same as it relates to hydraulic coupling assemblies used for fluid connectivity through a reinforced hose.  However, Weissenbach and Menor do not teach or fairly suggest a first unit for treatment of a bioprocess liquid comprising a first lateral face, a second lateral face and a front face which meets the two said lateral faces; said front face comprising a plurality of valves adapted to receive and act upon one or more legs of a disposable flow path; wherein said plurality of valves receiving legs of a disposable flow path connected by hose barb couplings are vertically offset from each other in a plane along the front face to give all legs of the disposable flow path connected by hose barb couplings received by said valves a slope of at least 4.0 degrees from the horizontal plane.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee.  Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799